DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-15, 17-19 and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 18 February 2021. 

Applicant's election with traverse of Group 1 (claims 1-11, and 20) in the reply filed on 18 February 2021 is acknowledged.  The traversal is on the ground(s) that there is no undue burden. Applicant’s arguments are not found persuasive because applicant presented no support to their conclusion that there is no undue burden. In contrast, as detailed on pages 2-3 of the Office action from 17 December 2020, there would be a serious search and/or examination burden if restriction were not required because the inventions have acquired a separate status in the art in view of their different classification and the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-15, 17-20, and 28 are pending with claims 1-11 and 20 being considered in the present office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, line 2 recites “the first and second materials” (plural) which lacks antecedent basis. Examiner suggests line 2 utilize “a first material and a second material” followed by “the first material” and “the second material” as necessary to clearly define the claims. Claims 3-7 depend therefrom, thus are also rejected for the same reason. 
Claim 3 recites “particles” in lines 1 and 2; however, these particles are the same particles recited in claim 2 (line 3) thus should be recited as “the particles” in each line.
Claim 8, the numerical value “0.1” in line 2 of the claim needs units.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10-11, and 20 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Vereecken et al. (US 2016/0204427), hereinafter Vereecken.
Regarding Claims 1, 10 and 11, Vereecken teaches a solid state battery (100) comprises an anode (11) on an anode current collector (21), a cathode (12) on a cathode current collector (22) and a solid state electrolyte (10) between the anode (11) and the cathode. The anode (11) contacts both the solid state electrolyte (10) and the anode current collector (21) (see e.g., Fig. 1). The anode (11) is in ionic communication with the solid state electrolyte (10), and the anode current collector (21) is in electrical communication with the anode (11), see e.g., paras. [0050]-[0051]. The solid state 
Regarding Claim 2, Vereecken teaches the particulate cathode material (32, 40) comprises a first material (40) and a second material (32), the first material and second material are different from one another, and particles of the first material (40) are intermixed with particles of the second material (32), see e.g., para. [0062], and Fig. 1.
Regarding Claim 3, Vereecken teaches the particles of the first material (40) contact the solid state electrolyte (10) and the particles of the second material (32) contact the solid state electrolyte (10).
Regarding Claim 4, Vereecken teaches the first material (40) is an electrically conductive material (electrically conductive additive) and the second material (32) comprises a cathode active material, see e.g., para. [0062].
Regarding Claims 5 and 6, Vereecken teaches the electrically conductive material (40) comprises a carbon material, wherein the carbon material is carbon nanotubes, see e.g., para. [0058].
Regarding Claim 7, Vereecken teaches the cathode active material (32) is selected from the group consisting of layered oxide, spinel, olivine, sulfur, metal-sulfur compounds, lithium-containing sulfides, and sulfur-carbon complexes, see e.g., para. [0057].
Regarding Claim 8, Vereecken teaches the particulate cathode material (12) forms a layer on the solid state electrolyte (10), the layer having a thickness of 0.1-500 µm, i.e., 50 µm to 200 µm, see e.g., para. [0091].
Regarding Claim 20, Vereecken teaches a solid state electrolyte (10), a solid cathode (12) comprising a solid cathode material (32, 40) and cathode current collector (22); an anode (11) comprising a captive anode active material (31) and an anode current collector (21), see e.g., Figs. 1, 3, and paras. [0002], [0049]-[0066]. 
Vereecken does not explicitly disclose the operating temperature of the battery (i.e., in excess of 90 °C); however, this feature is considered a property/characteristic of the battery. The claimed and prior art products are identical or substantially identical in structure as detailed in the rejection of claim 20 above. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wachsman et al. (US 2014/0287305), hereinafter Wachsman.
Regarding Claim 20, Wachsman teaches a solid state electrolyte (e.g., garnet SSE), a solid cathode comprising a solid cathode material (i.e., powders of Li2MMn3O8 mixed with graphene, see e.g., para. [0028], [0090]) and cathode current collector (i.e., Al current collector); an anode  comprising a captive anode active material (Li metal filled scaffold) and an anode current collector (Cu), see e.g., Fig. 3 and para. [0016]. 
Wachsman does not explicitly disclose the operating temperature of the battery (i.e., in excess of 90 °C); however, this feature is considered a property/characteristic of the battery. The claimed and prior art products are identical or substantially identical in structure as detailed in the rejection of claim 20 above. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2113 I. and III. Further, see MPEP 2112.01, I.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vereecken (as used in the rejection of claim 1) in view of Yokoyama et al. (US 2016/0028103), hereinafter Yokoyama.
Regarding Claim 9, Vereecken teaches the opening or spaces present in the network formed by the active material particles (32) and the electrically conductive particles (40) are filled with the composite electrolyte 30 (of the solid electrolyte layer), see e.g., para. [0064]. Vereecken does not teach the conformal contact between the cathode and the solid state electrolyte is substantially free of voids. However, Yokoyama teaches the surface of the active material body 3 is covered with solid electrolyte layer 4. When the contact area between the active material body 3 and solid electrolyte layer is increased an interface impedance can be increased; accordingly favorable charge transfer at an interface between the active material body 3 and solid electrolyte layer 4 can be achieved, see e.g., para. [0055]. It would be obvious to one having ordinary skill in the art the conformal contact between the cathode and electrolyte is substantially free of voids because such contact increases contact area between the cathode and electrolyte, thereby decreasing interface impedance, leading to favorable charge transfer. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Vereecken (US 2016/0204427), hereinafter Vereecken.
Regarding Claim 20, Vereecken teaches a solid state electrolyte (10), a solid cathode (12) comprising a solid cathode material (32, 40) and cathode current collector 
Vereecken does not explicitly disclose the operating temperature of the battery (i.e., in excess of 90 °C); however, this feature is considered a property/characteristic of the battery. The claimed and prior art products are identical or substantially identical in structure as detailed in the rejection of claim 20 above. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2113 I. and III. Further, see MPEP 2112.01, I.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835.  The examiner can normally be reached on M-Th 7am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNA KOROVINA/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729